Citation Nr: 0629558	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active military duty from August 1962 
to September 1966.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2004, the Board remanded the case for additional 
development, and it is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
tinnitus is related to service.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, April 2002, November 2002, December 2002 and 
August 2004 letters satisfied the four elements delineated in 
Pelegrini.  Neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  No further VA notice is therefore required with 
respect to his service connection claim for tinnitus.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed 
to substantiate his claim for service connection, but 
he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical and personnel records, VA examination reports 
and medical records, non-VA medical records and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the increased 
rating claim for migraines discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

The veteran contends that his tinnitus is a result of noise 
exposure in service and that it should be service-connected.  
He reports an incident of shore bombardment sometime in 1963 
or 1964, after which he experienced a high-pitched ring in 
both ears.  He also noted a small amount of blood in his 
right ear.  He said that he reported the incident to a 
corpsman and was told he had tinnitus and that there was 
nothing that could be done.  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that an appellant 
had a chronic condition in service or during the applicable 
presumptive period.  Where a veteran who served for ninety 
days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases, such as arthritis, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).
	
In the present case, there is no record of in-service 
treatment for, or diagnosis of, tinnitus.  The veteran's 
separation Report of Medical Examination reflects no 
diagnosis or indication of tinnitus.  There is also no 
evidence of treatment, manifestation, or diagnosis of 
tinnitus within one year of the veteran's discharge from 
active duty.  There are no post-service reports of treatment 
for or complaints of tinnitus until April 2002, over 35 years 
after leaving service.  Thus, there has not been a continuity 
of symptomatology, and this weighs heavily against the claim 
for service connection for a back disorder due to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A March 2005 VA examiner diagnosed the veteran with 
sensorineural hearing loss and bilateral tinnitus.  The 
examiner opined that since there was no documentation at the 
time of discharge regarding the absence of presence of 
tinnitus, it would be purely speculation to determine in the 
last 30-40 years if the tinnitus was of direct relation to 
his military service.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

There is no competent medical evidence linking the veteran's 
tinnitus to service.  The Board is not bound to accept 
medical opinions or conclusions which are based on a history 
supplied by the appellant, where that history is unsupported 
by the medical evidence.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  Thus, a nexus between the appellant's 
tinnitus and service is not established by the evidence of 
record.  See 38 C.F.R. § 3.303.  In the absence of in-service 
treatment and competent medical evidence linking such 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, 
even if the Board were to concede the incident of shore 
bombardment and complaints of tinnitus immediately afterwards 
as reported by the veteran, the claim fails because there is 
no nexus linking the current diagnosis of tinnitus to 
service, and there is competent medical evidence against such 
a connection.  Accordingly, the service connection claim for 
tinnitus is denied.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


